Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election in the reply filed on 05/18/2022 with traverse of species 5 (fig’s 5-9D), and invention group I Claims 1-19, 21 and 22, in the reply filed 11/23/2021is acknowledged. 
The examiner apologizes for the typo error and corrects groups I and II as follows:
Claims 1-19, 21 and 22, drawn to A multi-rotor rotorcraft comprising rotors and at least one combined rotor guard, classified in B64C 27/08.  
Claim 20, drawn to A multi-rotor rotorcraft comprising a pair of co-axial rotor sand six circular rotor guards, classified in B64C 27/10.  
therefore Claims 1-19, 21 and 22 will be examined.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

                                                       Reference of prior art 

Bevirt et al.  (US 20110042509, Lightweight Vertical Take-Off And Landing Aircraft And Flight Control Paradigm Using Thrust Differentials).
Mores et al.  (US 20200283134, Multirotor Electric Aircraft With Redundant Security Architecture).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-17, 19  and 21  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bevirt.

Re claim 1    Referring to the figures and the Detailed Description, Bevirt discloses:
 A multi-rotor rotorcraft (100), comprising: a fuselage (101); at least four rotor assemblies (110-115) operatively supported by and spaced-around the fuselage (110-115, 101), wherein each of the at least four rotor assemblies defines a spin volume and a spin diameter (110-115 each has a spin volume and a spin diameter); and at least one rotor guard (104-109) that is fixed relative to the fuselage (101), that borders the spin volume of at least one of the at least four rotor assemblies (104-109 and 110-115), and that is configured to provide a visual indication of the spin volume of the at least one of the at least four rotor assemblies (104-109 depict the limitation), wherein the at least one rotor guard comprises at least one combined rotor guard (104-109 combined rotor guard as seen in the fig’s) that at least partially borders the spin volume of more than one of the at least four rotor assemblies (104-109 that at least partially borders the spin volume of more than one of the at least four rotor assemblies).

Re claim 2    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft of claim 1, wherein the at least four rotor assemblies comprises six rotor assemblies (110-115); and wherein the at least one combined rotor guard (104-109) comprises two combined rotor guards (104-109), each bordering the spin volume of three of the six rotor assemblies (104-106 and 107-109).

Re claim 4    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 1, wherein each of the at least one combined rotor guard (56) borders at least 50% of a circumferential perimeter of the spin volume (24) of an adjacent corresponding rotor assembly (14) (104-105, 108-109 as suggested in the drawing).

Re claim 5    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 1, wherein a combined rotor guard (56) of the at least one combined rotor guard (56) borders a greater portion of a circumferential perimeter of an adjacent spin volume (24) than of a circumferential perimeter of another adjacent spin volume (24) (combined rotor guards 104-105, 108-109 border a greater portion of a circumferential perimeter of an adjacent spin volume of 110, 111, 114 and 115 than of a circumferential perimeter of another adjacent spin volume of 112, 113 as suggested in the drawing).

Re claim 7    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 1, wherein the at least one combined rotor guard (56) comprises at least one segment (58) that is non-parallel to a plane that is perpendicular to a spin axis of an adjacent one of the at least four rotor assemblies (unnumbered segments that combined items 104-106 and 107-109 have non-parallel portions to a plane that is perpendicular to a spin axis of an adjacent one of the at least four rotor assemblies).

Re claim 8    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 1, wherein the fuselage (12) comprises an internal compartment (16) and an access door (18) having a door-width (22) that provides selective access to the internal compartment (¶ 0034, … the aircraft body in which the pilot may sit, inherently requiring an internal compartment and an access door  having a door-width); wherein the at least four rotor assemblies (14) comprise a first pair (20) of rotor assemblies (14) positioned on opposing sides of the access door (18); and wherein a spacing (28) between the spin volumes (24) of the first pair (20) of rotor assemblies (14) is at least 100% of the door-width (¶ 0034, … the aircraft body in which the pilot may sit, inherently requiring an internal compartment and an access door  having a door-width that discloses the limitation above).

Re claim 9    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 8, wherein the internal compartment (16) is sized to selectively receive cargo, and wherein the access door (18) is sized to permit loading and unloading of cargo into and from the internal compartment (the pilot and /or any equipment are construed as cargo, thus the access door is sized to permit loading and unloading of cargo into and from the internal compartment).

Re claim 10    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 8, wherein the internal compartment (16) is configured for transportation of at least one human passenger, and wherein the access door (18) is sized for entry and exit of the at least one human passenger to and from the internal compartment (¶ 0034, … the aircraft body in which the pilot may sit, inherently requiring an internal compartment and an access door is sized for entry and exit of the at least one human passenger).

Re claim 11    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 1, wherein the at least four rotor assemblies (14) comprise a first pair (104, 108) of rotor assemblies positioned on opposing lateral sides of the fuselage (101); wherein the multi-rotor rotorcraft (10) further comprises a first pair (30) of elongate support arms (103 from the fuselage to item 104 and 103 from the fuselage to item 108), each interconnecting a respective one of the first pair (20) of rotor assemblies (14) to the fuselage (103 from the fuselage to item 104 and 103 from the fuselage to item 108,  interconnecting 104 and 108 to the fuselage); and wherein each elongate support arm (32) of the first pair (30) of elongate support arms (32) extends along a respective curved path between the fuselage (12) and the respective one of the first pair (20) of rotor assemblies (curved path near 104 and 108).

Re claim 12    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 11, wherein, when viewed from above, each respective curved path is concave away from the fuselage (because of the curved path near 104 and 108 that’s construed concave away from the fuselage 101).

Re claim 13    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 11, wherein the at least four rotor assemblies (14) further comprise a second pair (105, 109)of rotor assemblies (14) positioned on the opposing lateral sides of the fuselage (101); wherein the multi-rotor rotorcraft (10) further comprises a second pair (36) of elongate support arms (102 from the fuselage to item 105 and 102 from the fuselage to item 109), each interconnecting a respective one of the second pair (34) of rotor assemblies (14) to the fuselage (102 from the fuselage to item 105 and 102 from the fuselage to item 109,  interconnecting 105 and 109 to the fuselage); and wherein each elongate support arm (32) of the second pair (36) of elongate support arms (32) extends along a respective curved path between the fuselage (12) and the respective one of the second pair (34) of rotor assemblies (curved path near 105 and 109).

Re claim 14    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 13, wherein, when viewed from above, each respective curved path is concave away from the fuselage (because of the curved path near 105 and 109 that’s construed concave away from the fuselage 101).

Re claim 15    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 1, further comprising a pair of aerodynamic structures (40) extending from opposing lateral sides of the fuselage (12), wherein at least one rotor assembly (14) of the at least four rotor assemblies (14) is supported by each of the pair of aerodynamic structures (106, 107 and 116).

Re claim 16    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 15, wherein the at least four rotor assemblies (14) comprise: a first pair (20) of rotor assemblies (14) positioned on opposing lateral sides of the fuselage (12); a second pair (34) of rotor assemblies (14) positioned on the opposing lateral sides of the fuselage (12); and a third pair (38) of rotor assemblies (14) positioned on the opposing lateral sides of the fuselage (12); and wherein each of the third pair (38) of rotor assemblies (14) is supported by one of the pair of aerodynamic structures (106, 107 and 116).

Re claim 17    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 16, wherein the third pair (38) of rotor assemblies (14) is positioned between the first pair (34) of rotor assemblies (14) and the second pair (38) of rotor assemblies (106 between 104 and 105, 107 between 108 and 109).

Re claim 19    Referring to the figures and the Detailed Description, Bevirt discloses:
 A method (200) of assembling a multi-rotor rotorcraft (10), the method comprising: operatively coupling (202) at least four rotor assemblies (14) to a fuselage (12); and operatively mounting (212) at least one combined rotor guard (56) that at least partially borders spin volumes (24) of more than one of the at least four rotor assemblies (14), wherein the at least one combined rotor guard (56) is configured to provide a visual indication of the spin volumes (24).
(Claim 19 is similar in scope to Claim 1; therefore, Claim 19 is rejected under the same rationale as Claim 1).

Re claim 21    Referring to the figures and the Detailed Description, Bevirt discloses:
 A method of enhancing operation of a multi-rotor vehicle (10), the method comprising: utilizing at least two combined rotor guards (104-106 and 107-109), wherein each combined rotor guard (56) borders spin volumes (24) of more than one rotor assembly (110-112 and 113-115), and wherein the at least two combined rotor guards (56) collectively border at least 50% of circumferential perimeters of spin volumes (24) of all rotor assemblies (14) of the multi-rotor vehicle (104-106 and 107-109 collectively border at least 50% of circumferential perimeters of spin volumes of all rotor assemblies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevirt.

Re claim 3    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 2, wherein the six rotor assemblies (14) comprise: a first pair (20) of rotor assemblies (14) positioned on opposing lateral sides of the fuselage (104, 108); a second pair (34) of rotor assemblies (14) positioned on the opposing lateral sides of the fuselage (105, 109); and a third pair (38) of rotor assemblies (14) positioned on the opposing lateral sides of the fuselage (12) between the first pair (20) and the second pair (34) (106, 107); and wherein each of the two combined rotor guards (56) borders more than 50% of circumferential perimeters of the spin volumes (24) of respective rotor assemblies (14) of the first pair (20) and the second pair (34) (104-105, 108-109 as suggested in the drawing).
	 However Bevirt discloses the claimed invention except for less than 50% of a circumferential perimeter of the spin volume (24) of the third pair (38) (106-107).  It would have been an obvious matter of design choice to include less than 50% of a circumferential perimeter of the spin volume (24) of the third pair (38) to reduce the weight of the multi-rotor rotorcraft , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 6    Referring to the figures and the Detailed Description, Bevirt discloses:
 The multi-rotor rotorcraft (10) of claim 1, wherein a combined rotor guard (56) of the at least one combined rotor guard (56) borders more than 50% of a circumferential perimeter of one adjacent spin volume (104-105, 108-109 as suggested in the drawing).
	However Bevirt discloses the claimed invention except for borders less than 50% of a circumferential perimeter of another adjacent spin volume (106-107).  It would have been an obvious matter of design choice to include borders less than 50% of a circumferential perimeter of another adjacent spin volume to reduce the weight of the multi-rotor rotorcraft , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 22    Referring to the figures and the Detailed Description, Bevirt discloses:
 The method of claim 21, wherein the multi-rotor vehicle (10) comprises a fuselage (12), wherein the rotor assemblies (110-115) are operatively supported by the fuselage (101), wherein the fuselage (12) comprises an internal compartment (16) and an access door (18) that provides selective access to the internal compartment (¶ 0034, … the aircraft body in which the pilot may sit, inherently requiring an internal compartment and an access door), and 
	However Bevirt discloses the claimed invention except for the internal compartment (16) has a volume of at least 0.5 cubic meters for transporting cargo.  It would have been an obvious matter of design choice to include the internal compartment (16) has a volume of at least 0.5 cubic meters for transporting cargo to provide a sufficient volume to accommodate the cargo, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevirt and      further in view of Mores.

Re claim 18    Referring to the figures and the Detailed Description, Bevirt fails to teach as disclosed by Mores: The multi-rotor rotorcraft (10) of claim 1, wherein each rotor assembly (14) of the at least four rotor assemblies (14) comprises a pair of co-axial rotors (claim 28).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Mores teachings of each rotor assembly (14) of the at least four rotor assemblies (14) comprises a pair of co-axial rotors into the Bevirt so that the opposite torques from the rotors cancel each other out.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642